SOVEN, J.
— I concur in the result.
The majority opinion concedes that appellant’s living area was a “dwelling unit” under the Los Angeles Rent Stabilization Ordinance. Since two families occupied the house, the unit was necessarily a “dwelling containing two dwelling units” and subject to rent control. The fact that the community consisted exclusively of single-family dwellings means only that plaintiff was renting an illegal unit. Surely the fact that an owner creates and rents an illegal unit should not provide an exemption from rent control.
The judgment, which awarded possession but no rent or damages to plaintiff, is, however, sustainable on the grounds that the rental agreement is unenforceable: Defendant may not remain in possession and plaintiff may not collect rent. (Gruzen v. Henry (1978) 84 Cal.App.3d 515, 519 [148 Cal.Rptr. 573].)